Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Komorowski on January 25, 2021.
Claim 11 has been amended as follows: 
--  11. (Currently Amended) A rail joint assembly, comprising:
first and second railroad rails having abutting ends;
a rail joint bar attached to the abutting railroad rails, the rail joint bar including a body having a front surface and a back surface and defining a head section, a web section depending from the head section, and a base section depending from the web section; the web section having a plurality of holes defined in the body, wherein the holes are adapted to receive fasteners for securing a rail joint bar to two abutting railroad rails;
a center support sleeve made of an electrically-insulating material sandwiched between a center portion of the back surface of the body of the rail joint bar and the two abutting railroad rails, the support sleeve positioned intermediate of ends of the rail joint bar and extending across the abutting ends of the first and second railroad rails, wherein the support sleeve is adapted to spread impact loads of rail cars away from a center portion of the rail joint bar; 
shapeable fiberglass mattings positioned between the back surface of the body of the rail joint bar and the first and second railroad rails at lateral portions of the rail joint bar and adjacent to the center support sleeve;
a first layer of adhesive positioned between the center support sleeve and the first and second railroad rails and between the shapeable fiberglass mattings and the first and second railroad rails; and
a second layer of adhesive positioned between the center support sleeve and the rail joint bar and between theshapeable fiberglass mattings and the rail joint bar. --
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MARK T. LE
Primary Examiner
Art Unit 3617




/MARK T LE/           Primary Examiner, Art Unit 3617